 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 1 of 13

 

SDaAy ke
We Par a of a ' a
“21 Fp, Se pe tem.
Cay OS

U.S. DISTRICT COURT FOR THE 8 ce 24
SOUTHERN DISTRICT OF NEW YORK ,

SWEIGERT CIVIL CASE #:

V. 1:18-CV-08653-VEC

GOODMAN JUDGE VALERIE E. CAPRONI

 

 

 

 

PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE (DKT. 193)
Plaintiff herein REPLIES to the Defendant’s RESPONSE, which has been docketed as:

RESPONSE ECF no. 193.

The Plaintiff hereby incorporates the ORDER of the magistrate (Dkt. 173) as if fully restated
herein.
Assertations made by the Plaintiff herein are certified under the penalties of perjury as truthful.

A Certificate of Service appears on the LAST page of this pleading.
Signed thi day of February 2021.

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

US. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICEQ@MAILBOX. ORG

2-IO°27

7. Say

 
 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 2 of 13

ATTESTATION OF THE PLAINTIFF

As of this date, I have received no e-mail messages from the Defendant attempting to confer with

me in matters related to issues regarding discovery. So sworn under oath.

D. Geo, Sweigert 9 S at a)

a.1O°
Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 3 of 13

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES 000... cece ceeceeeeceeeee scene eeeececeeeeneseeseeeceneseseteeeescesseeeseeeessienss 4
INTRODUCTION. ooo scene ecesceeeesasseneneeesncesceepsareassnesreeeseansnessenaseasertenestentersenen 6
PRELIMINARY STATEMENT ooo... .cccccccceccececcecetecencsseeeassececeetesserecaccatecaeteaesssteeessansasenasens 6
FACTUAL BACKGROUND AND PROCEDURAL BISTORY 00. 7
ARGUMENT 0c ccc ete ceeee ce rtee cee cneecaeenesnecastseeaeensaneeseseneeseenesesatesersreteeeesiavsersiseeeseness 7
CONCLUSION ooo ccc csenteceaceeneseeeaeesueaeseacseseeceseeseeeaeseaeeaaeatdeesececoeesstaeeatersnerseesseaases 11

 
Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 4 of 13

 

TABLE OF AUTHORITIES
Cases
. Hall vy, Flynn, 829 F.Supp. 1401, 1403 (N.D.N.Y. 1993)... cece ce ceeeecseceeeetseseeeereeseersceneeee sees 9
Bambu Sales, Inc. v. Ozak Trading, Inc., 58 F.3d 849, 853-54 (2d Cir. 1995) ee 10

Borsanyi v. Huggins, No. 17-CV-7266 (CBA) (AKT), 2019 WI 4911188, at *6 (E.D.NLY. Sept.

BO, 2019). eeeccceeeeceeecceeeeeeeeceteeeceeeaeeeeeceeecaneaeeneeceeseeenescrceaeeaeeeaeseasiecaeeeeceesenesieenessesiesetanseneeees 7
Cerruti 1881 S.A. v. Cerruti, Inc., 169 F.R.D. 573, 582-83 (S.D.N-Y. 1996) 0... ete ereee 9
Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991) sescsasvuueseecevasesissecseesseasinasisenieesteresiuesiessnen 7
Chambers, 501 ULS. at 44 occ cccccssssssscceccccceessceaueesscaeeussesceesesaessseeveosecestecsavectsneseveeceerauenanens 7
Doyle vy. Anderson, No. 02~CTV. 3572, 2004 WL 63484, at *1 (S.D.N-Y. Jan. 13, 2004)... 9
Fall, 829 F Supp. at 1403 oo... ccsecssseccsssceeeseescseessaeecseesssenesenerscecaesecesseeseatsceeseessauseesetsessaeeseenees 9
Huebner v. Midland Credit Memt., Inc., 897 F.3d 42, 53 (2d Cir, 2018)... cc ccceseeteeteeeeeee 7
Huebner, 897 F.3d at 53 occ ceecccccccecesccceeeeecceeeeeaeecepeneedeeeseseeneaeesescessaneceeeuessegduseeeesesesigegeeseeereenees 7

 

Insurance Corp. of Ireland v. Compagnie des Bauxites, 456 U.S. 694, 707, 102 S.Ct. 2099, 2106

(1982) oe ececceeteseneteceneteetseneeaescesecasessecearseesersecaetaeeecaeeesenanseeseenseneedeneesteanseeenacesenaceaerensienseeaeses 9
Lindsey v. Loughlin, 616 F.Supp. 449, 453 (E.D.N.VY. 1985)... cecessececeecseeresrsevesseesssneesesreesens 9
New York vy. Gleave, 189 F.R.D. 263, 268 (W.D.NLY. 1999) oo ccccceeeee te eneecetseeeseeetenteneeeneeeas 9
Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 106-07 (2d Cir. 2002) ............ 7
S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 145 (2d Cir. 2010)... eeeeeee 7
Steele vy. Goodman, Civil Action No. 3:17cev601, (E.D. Va. Jul. 25, 2019) oc cccccceseceseeseerees 7 !
Update Art, Inc. vy. Modiin Publishing, Ltd., 843 F.2d 67, 73 (2d Cir. 1988)... eee teers 10 |
 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 5 of 13

Rules

Fed. R. Civ. P. Rule 37 ...c.ccccccccccccseccsccececaceececececcccscavevcensstetececsucnstnncnteeeesueeseeetevststttetesergecseennenes 10
Fed. R. Civ. P. Rule 37(D)(2)(A) occ cccccccceceecseeccsaeeeesesceccseeneseescsasecreseescsaeesneeessresseseeaeeneesesas 7
Rule 37(B)(2) cece ccc ceecececenecccneeseceeceseaetaeenseeeseeesaececeeaenseeaetecesaetaeeceesaesseeaaeneseecaeeseaeneteaaeeeenaes 7,9
 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 6 of 13

INTRODUCTION

Plaintiff D. Geo. Sweigert, a pro se non-attorney who has completed one half semester of law
school in good standing, respectfully submits this REPLY to the Defendant’s RESPONSE, filed

as ECF no. 193 (Dkt. 193).

PRELIMINARY STATEMENT

The issue before the Court is the Defendant’s failure to comply with Court issued discovery
orders. Rather than attempt any compliance with such orders (Dkt. 173 in particular) the
Defendant engaged in more tortious conduct against the Plaintiff by slandering his name in the
small town of Rough and Ready, California with the local “gadfly postmaster Susan”, aka “Clerk
number 8” (Dkt. 193). This tortious act of slander has embarrassed the Plaintiff in the

community and forced yet another change of address by the Plaintiff.

As previously reported to this Court, Defendant published podcast videos in January 2019
proclaiming he was in conversations with the Postal Inspection Service about the Plaintiffs use
of a Mesa, Arizona post office box (which constituted “mail fraud” in the Defendant’s opinion).
Defendant is perfectly capable of reporting his concerns to the proper authorities and not to

burden this Court with his allegations of the Plaintiffs criminal conduct.

Defendant’s RESPONSE papers (Dkt. 193) only confirm for the Court the Defendant’s perverse
history of non-compliance which is justifies more smear and slur campaigns to create a

prejudicial environment against the Plaintiff.

 
 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 7 of 13

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

The Defendant was ordered to provide a response (under oath) to interrogatories carefully
selected by the Court (see ORDER, ECF No. 173). See para. (1)(a) thru (e) of said ORDER.
Para. (2) of said ORDER required the Defendant to provide the Plaintiff certain discovery
materials by January 15", 2021. That ORDER (Dkt. 173) is herein incorporated as if fully

restated.

This ORDER (Dkt. 173) required the Defendant to accomplish two things (1) submit Court
ordered discovery materials to the Plaintiff, and (2) file discovery materials (interrogatories and

requests for documents) with the Court for the furtherance of this legal action.

On 1/26/2021 Plaintiff filed his MOTION TO COMPEL DISCOVERY (Dkt.188) to seek
Defendant’s compliance with the Dkt. 173 ORDER. This document included the phrase “FIRST
REQUEST FOR DISCOVERY SANCTIONS” in the title. Exhibits Three and Four of this

document (Dkt. 188) included copies of court orders from the Eastern District of Virginia.

By ORDER of 1/29/2021 (Dkt. 190) the magistrate judge provided the Defendant a warning
concerning issues related to the lack of compliance with discovery orders (such as Dkt. 173). In
response to Dkt. 190, Defendant filed his papers on 2/08/2021 as Dkt. 193 (DEFENDANT’S

RESPONSE TO MOTION TO COMPEL).

ARGUMENT

Z. LEGAL STANDARD
1. The Plaintiff has motioned for sanctions on various grounds, including Rule 37 of the

Federal Rules of Civil Procedure (Fed. R. Civ. Proc.). Sanctions may be imposed pursuant to the

 
 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 8 of 13

Court’s inherent authority. See Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991). Under
Rule 37(b)(2), a court may grant sanctions against a party who “fails to obey an order to provide
or permit discovery.” Fed. R. Civ. P. Rule 37(b)(2)(A). The Court also has inherent authority to
impose sanctions for “disobedience [of] the orders of the [Court],” both before the “court and...
beyond the court’s confines.” Chambers, 501 U.S. at 44. In fact, a court may impose sanctions
on a party for misconduct in discovery under its inherent power to manage its own affairs even
absent a discovery order per se. Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99,
106-07 (2d Cir, 2002) .

2. In deciding whether sanctions are merited under Rule 37(b)(2), the Court need not find
that the party acted in bad faith. See, e.g., Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42,
53 (2d Cir. 2018) ; Borsanyi v. Huggins, No, 17-CV-7266 (CBA) (AKT), 2019 WL 4911188, at
*6 (E.D.N.Y. Sept. 30, 2019). The Court need find only that there is clear and convincing
evidence that the party disregarded a clear and unambiguous scheduling or other pretrial order.
See Huebner, 897 F.3d at 53; S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 145 Qd
Cir. 2010).

3. The Court has received adequate notice (Dkt. 188) that the pro se Defendant has had
issues related to following Court issued orders in his Eastern District of Virginia lawsuit; Steele
v. Goodman, Civil Action No. 3:17cv601, (E.D. Va. Jul. 25, 2019). In the OPINION issued July
29, 2020 in that lawsuit the district judge observed:

Even were the Court to overlook these procedural defects, Goodman's Discovery
Motion fails to raise legally relevant arguments. Goodman generally makes two
arguments in favor of entering a protective order, neither of which persuade the
Court. First, Goodman essentially argues his case: "Plaintiff has failed to make a
legitimate claim for which relief can be granted." (Goodman Disc. Mot. 2.)
Goodman previously filed a Rule 12(b)(6) Motion to Dismiss, (ECF No. 45),

8

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 9 of 13

which the Court denied, (ECF No. 86). Goodman's insistence that Plaintiffs

cannot prevail at trial cannot form the basis to refuse engaging in discovery.
[emphasis added]

4. “Goodman’s insistence that Plaintiffs cannot prevail at trial,” is very telling and is eerily
like the Defendant’s mindset displayed in his RESPONSE (Dkt. 193), see “Plaintiff is a
vexatious litigant who has brazenly and repeatedly misrepresented facts and manipulated

evidence in an ongoing effort to deceive the court. For this and any other reason as determined

 

by the court, Plaintiffs motion to compel should be denied.” |
5. The Eastern District of Virginia judge continued:

Second, Goodman argues that Plaintiffs and Negron are conspiring against him.

According to Goodman, Plaintiffs and Negron “are cooperating to use this instant

legal action as a burdensome weapon of harassment against [Goodman] and to

chill [Goodman's] journalistic investigations into alleged criminal activity."

(Goodman Disc. Mot. 5.) Though Goodman attaches copies of what purport to be

email chains, he cites to no factual evidence in support of this claim, except to

state that parties have engaged in settlement discussions—activity which this

Court encourages among parties. See, e.g., Jn re A.H. Robins Co., No. 98-1825,

1999 WL 55394 (4th Cir. Feb. 8, 1999) ("The law strongly favors settlement of

litigation.") Goodman's unsupported accusation cannot drive the scope of !
discovery in this matter. [emphasis added] :
( cite: https://casetext.com/case/steele-v-goodman-2 ) |

6. The 8.D.N.Y. would be prudent to take note of the wisdom expressed in the E.D.VA.
when it states, “Goodman's unsupported accusation cannot drive the scope of discovery in this
matter.”

7. It is axiomatic that a party to an action pending in a federal district court, whether a
plaintiff or defendant, is required to comply with legitimate court directives regardless of their

9
 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 10 of 13

accusations and whether the other will prevail. Hall v. Flynn, 829 F.Supp. 1401, 1403
(N.D.N.Y. 1993) (citations omitted); see also New York v. Gleave, 189 F.R.D. 263, 268
(W.D.N.Y. 1999) (citing Cerruti 1881 S.A. v. Cerruti, Inc., 169 F.R.D. 573, 582-83 (S.D.N.Y.
1996)).

8. The failure of a party to fulfill a discovery obligation provides a basis for the striking of
the offending party’s pleadings and the entry of appropriate corresponding relief. Hall, 829
F.Supp. at 1403; see also Doyle v. Anderson, No. 02-CIV. 3572, 2004 WL 63484, at *1
(S.D.N.Y. Jan. 13, 2004) (dismissing complaint where plaintiff failed, inter alia, to appear for
scheduled status conference, to attend deposition, and to respond to discovery requests); Lindsey
v. Loughlin, 616 F.Supp. 449, 453 (E.D.N.Y. 1985).

9. ‘The court’s broad discretion to impose sanctions pursuant to Rule 37(b)(2) is limited only
by the requirement, expressly stated in the rule, that the sanction selected be “just” and that it
relate to the particular claim to which the discovery order was addressed. Insurance Corp. of
freland v. Compagnie des Bauxites, 456 U.S. 694, 707, 102 S.Ct. 2099, 2106 (1982) .

10. The Court has already determined that the Plamtiff is entitled to the basic information
sought in the Court ordered interrogatories (Dkt. 173). The prejudice to the Plaintiff in not being
able to garner the basic information regarding the Defendant’s claims through these Coutrt-
ordered interrogatories 1s manifest.

11. The interrogatories were authorized in order to permit the Plaintiff to gain information
conceming the specific circumstances surrounding Defendant’s claims. Plaintiff is significantly
handicapped in his ability to understand what evidence the Defendant claims to have to support

his assertions of the Plaintiff's criminal activity.

10
Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 11 of 13

12. The Defendant’s conduct has resulted in a delay of this action, having ignored a court
directive. Courts have a vested interest in insuring compliance with legitimately issued orders,
including those pertaining to discovery. See Bambu Sales, Inc. v. Ozak Trading, Inc., 58 F.3d
849, 853-54 (2d Cir. 1995). As the Second Circuit has pertinently noted, in approving the
striking of the answer and the entry of default judgment against a party based upon its failure to
provide required discovery, “discovery orders are meant to be followed. ‘A party who flouts such
orders does so at his peril’. ‘If one suggests that our decision today is strong medicine, that is

343

precisely what it is intended to be’”. /d. (citing and quoting Update Art, Inc. v. Modiin

Publishing, Ltd., 843 F.2d 67, 73 (2d Cir. 1988)).

CONCLUSION
For the foregoing reasons, the Plaintiffs’ Motion to Compel Discovery (Dkt. 188) pursuant to
Fed. R. Civ. P. Rule 37 should be granted or, in the alternative, this present action should be
dismissed in the Plaintiff's favor with a DEFAULT JUDGMENT against the Defendant.
Signed this JO day of February 2021.

D. GEORGE SWEIGERT, c/o

TRANSIENT HOLD

GENERAL DELIVERY

U.S. POST OF FICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX.OR

jo: es

11

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 12 of 13

D. GEORGE SWEIGERT, c/o
TRANSIENT HOLD

GENERAL DELIVERY

US. POST OFFICE

200 COYOTE STREET

NEVADA CITY, CA 95959-9998
SPOLIATION-NOTICE@MAILBOX. ORG

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
v.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the

following addressees on the | day of February, 2021.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

<y, S a /
D. GEORGE SWEIGERT

12

 
    
    

ee =

. Case 1:18-cv-08653-VEC-SDA Document 196 Filed 02/12/21 Page 13 of 13

acetate ane ee eA nn age En te

   
 

o'%

a> 4
quyre)ioezs Me

Fsc
aux

   

a")

3
ae
3

PRESS FIRi Ea

| , ; - 7 ; } FaCtc14aei5
7 UNITED STATES

 

POSIAL SERVICES

   

iit

10007

- — "1006

 

$7.95

. F2305M147117-06

PRIORITY® ==

MAIL [are 7
/ °° D, GEORGE SWEIGERT. c/o .

 

UNITED STATES
Bed Postal SERVICE «

 

TRANSIENT HOLD

™ Expected delivery date specified for domestic use. GENERAL DEL ery |
™ Most domestic shipments include up to $50 of insurance (restrictions apply)” US. POST OFFICE. i
® USPS Tracking® included for domestic and many international destinations. So : __ 200 COYOTE STREET |

NEVADA CITY, CA 95959-9998 |
_ SPOLIATION-NOTICE@MAILBOX ORG |

@ Limited international insurance.**
@ When used internationally, a customs declaration form is required.

“Insurance does not cover certain items. For details regarding claims exclusions see the
| Domestic Mail Manual at hitp://pe.usps.com.

 

 

and is provided solely for use in sending Priority Mail® 4nd Priority Mail International* snipmerns; — - ----—-—-

Misuses may be a violation of federal law. This package is not for resale, EP14F © U.S. Postal Service: May 2020; All rights reserved.

“* See International Mail Manual at http://pe.usps.com for availability and limitations of coverage. Oe | 7 |

Z EXPECTED DELIVERY DAY: 02/13/21 | C a TO: a a

7 | USPS TRACKING® NUMBER | fn SP ga Ss E 209

, ONE RATE m ANY WE) | ke: 3 | Clerk of the Court, Roo
: | : 4 U.S, District Court 00m 200

9505 5162 1165.1041 4187 24 300 Pear} Street

TRACKED | | INSU RED "To schedule free Package Pickup, ” . > . New York, New York 10007-1373 | . ; ;

im )

Ps00001000014 | EP14F May 2020 *

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

 

 

This packaging is the property of the U.S, Postal Service®

5

Mas

[—
~
Qo
SS
=~
\ .
~
’
pS
[L_

t

 

 
     

 
